MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	219	
Docket:	      Han-17-73	
Submitted		
		On	Briefs:	 October	24,	2017	
Decided:	     November	28,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                           	
                                          v.	
                                           	
                                    JAKE	M.	WHITE	
	
	
PER	CURIAM	

	      [¶1]	 	 The	 State	 appeals	 from	 judgments	 entered	 in	 two	 cases	 in	 the	

Unified	 Criminal	 Docket	 (Hancock	 County,	 R.	 Murray,	 J.)	 after	 a	 consolidated	

jury-waived	trial.		In	one	case,	the	court	found	in	favor	of	Jake	M.	White	on	the	

State’s	complaint	alleging	that	White	had	fished	without	a	valid	fishing	license.		

See	 12	 M.R.S.	 §	 6421(1)(A)	 (2016).	 	 In	 the	 second	 case,	 the	 court	 denied	 the	

State’s	petition	for	forfeiture	of	property,	namely,	lobsters	seized	from	White’s	

boat.		See	12	M.R.S.	§	6207	(2016).		We	affirm	the	judgments.				

       [¶2]	 	 The	 State’s	 contentions	 on	 appeal	 amount	 to	 assertions	 that	 the	

evidence	did	not	support	the	judgments.		Because	the	burden	of	proof	at	trial	

rested	 on	 the	 State,	 the	 State	 must	 demonstrate	 here	 that	 the	 evidence	

compelled	 the	 court	 to	 enter	 judgments	 in	 its	 favor.	 	 See	 Philbrook	 v.	 State,	
2	

2017	ME	162,	¶	9,	167	A.3d	1266.		Further,	because	neither	party	requested	

that	the	court	issue	further	findings	of	fact,	we	infer	that	the	court	made	the	

findings	necessary	to	support	its	judgments.		See	Pelletier	v.	Pelletier,	2012	ME	

15,	¶	20,	36	A.3d	903.			

      [¶3]		In	the	circumstances	of	this	case,	to	establish	a	violation	of	section	

6421(1)(A),	 the	 State	 was	 required	 to	 prove	 either	 (1)	 that	 White	 did	 not	

possess	 a	 commercial	 lobster	 fishing	 license	 issued	 by	 the	 Passamaquoddy	

Tribe,	or	(2)	that	the	Tribe	did	not	file	a	copy	of	White’s	tribal	license	with	the	

Commissioner	 of	 the	 Maine	 Department	 of	 Marine	 Resources.	 	 See	 12	 M.R.S.	

§	6302-A(1),	(3)(A),	(5)	(2016).		The	evidence	did	not	compel	the	trial	court	to	

find	in	the	State’s	favor	on	either	of	these	issues.		

      [¶4]	 	 With	 respect	 to	 the	 first	 issue,	 because	 the	 court	 was	 presented	

with	 testimonial	 and	 documentary	 evidence	 that	 the	 Tribe	 had	 issued	 a	

commercial	 lobster	 fishing	 license	 to	 White,	 the	 court	 was	 not	 compelled	 to	

conclude	that	White	did	not	have	a	tribal	license.	

      [¶5]	 	 As	 to	 the	 second	 issue,	 the	 State	 presented	 a	 sworn	 certification,	

issued	pursuant	to	12	M.R.S.	§	6205	(2016),	that	DMR	did	not	have	a	record	of	

a	 license	 issued	 to	 White.	 	 The	 court	 was	 not	 required	 to	 find	 that	 the	

information	 in	 the	 certification	 was	 true,	 however,	 because,	 pursuant	 to	
                                                                                        3	

section	6205,	the	certification	is	merely	“evidence”	that	the	information	in	it	is	

correct;	the	statute	does	not	provide	that	certification	conclusively	establishes	

what	 it	 states.	 	 Additionally,	 the	 court	 was	 presented	 with	 evidence	 that	 the	

Tribe	intended	to	notify	DMR	of	White’s	tribal	license	and	that	a	week	later—

before	 the	 alleged	 offense	 date—a	 tribal	 official	 told	 White	 that	 he	 was	

allowed	 to	 fish.	 	 The	 statement	 of	 an	 intention	 to	 perform	 an	 act	 permits	 a	

finding	 that	 the	 declarant	 acted	 in	 accordance	 with	 the	 expressed	 intention.		

See	Mut.	Life	Ins.	Co.	v.	Hillmon,	145	U.S.	285,	298-300	(1892);	State	v.	Atwood,	

2010	 ME	 12,	 ¶¶	27-31,	 988	 A.2d	 981;	 State	 v.	 Cugliata,	 372	 A.2d	 1019,	

1027-29	(Me.	1977);	see	also	Field	&	Murray,	Maine	Evidence	§	803.3	at	461,	

474-75	(6th	ed.	2007).		Therefore,	on	this	record	the	court	was	not	compelled	

to	find	that	the	Tribe	had	not	provided	proper	notice	of	White’s	tribal	license	

to	the	Commissioner.		

      [¶6]	 	 For	 these	 reasons,	 the	 court	 did	 not	 err	 by	 concluding	 that	 the	

State	 had	 not	 met	 its	 burden	 of	 proving	 that	 White’s	 fishing	 activity	 was	

unlawful.	 	 Consequently,	 the	 court	 also	 did	 not	 err	 by	 concluding	 that	 the	

lobsters	seized	from	White’s	boat	were	not	subject	to	forfeiture.			

      The	entry	is:	

                    Judgments	affirmed.	
	                        	
4	

	     	      	     	       	      	
	
Matthew	 J.	 Foster,	 District	 Attorney,	 and	 Heather	 A.	 Staples,	 Asst.	 Dist.	 Atty.,	
Prosecutorial	District	VII,	Ellsworth,	for	appellant	State	of	Maine	
	
Jake	M.	White	did	not	file	a	brief	
	
	
Ellsworth	District	Court	docket	number	CV-2016-149	
Hancock	County	Unified	Criminal	Docket	docket	number	VI-2016-385	
FOR	CLERK	REFERENCE	ONLY